Citation Nr: 0807050	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-09 363	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA benefits purposes.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from determinations by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In November 2004, the Board denied the appellant's claim to 
be recognized as the surviving spouse of the veteran for VA 
benefits purposes.  The appellant appealed that decision to 
The United States Court of Appeals for Veterans Claims (the 
Court).  In April 2005, the Court issued an Order which 
granted an unopposed motion from the appellee to remand the 
issue to the Board for readjudication.

In August 2005, the Board denied the appellant's claim for 
recognition as the veteran's surviving spouse for purposes of 
eligibility for VA death-related benefits.

In November 2006, the appellant's daughter notified the Court 
of the appellant's death and filed a motion for substitution 
of party.

In December 2006, the Court (1) denied the appellant's 
daughter's motion for substitution; (2) vacated the Board's 
August 2005 decision; and (3) dismissed the appeal for lack 
of jurisdiction pursuant to Landicho v. Brown, 7 Vet. App. 
42, 54 (1994).


FINDINGS OF FACT

1. The veteran in this case served on active duty from 
January 1943 to December 1945.  The appellant seeks status as 
the veteran's surviving spouse for VA benefits purposes.

2. On February 27, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
the Republic of the Philippines, that the appellant died in 
October 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).





ORDER

The appeal is dismissed.



		
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


